Citation Nr: 1826954	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant was scheduled to attend an April 2017 hearing before a member of the Board in Boston, Massachusetts, but failed to appear.  The record does not indicate that the appellant had good cause for not appearing at the scheduled hearing, and has not otherwise requested that the hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The Veteran died in March 2007 and was cremated and interred later that month.

2.  The Veteran did not have a service-connected disability or a claim pending for entitlement to service connection for a disability at the time of his death, and was not in receipt of military retired pay or VA pension. 

3.  The Veteran was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.

4.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.

5.  The application for burial benefits was first received in December 2013.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302-2308 (2012); 38 C.F.R. §§ 3.1600-1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with the new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  The Appellant's claim for burial benefits has been pending since December 2013, i.e., prior to the effective date of the rule change on July 7, 2014.  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  For the sake of clarity, the Board will cite principally to the new regulations

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C. §§ 2302, 2303; 38 C.F.R. § 3.1700.  If a veteran's death is not due to service-connected causes, a sum may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C. § 2302(a); 38 C.F.R. 
 § 3.1705(b). 

An application for a nonservice-connected burial allowance must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1703(a).  There are no other time limitations to file claims for VA burial benefits.  Id.  Additionally, 38 C.F.R. § 3.1703(a)(2) creates a limited exception to the time limit for instances where an application's timeliness was affected because a correction of the character of the veteran's discharge was necessary before the application could be filed.

The Veteran's death certificate indicates he passed away in March 2007 due to complications of chronic alcoholism and he was cremated and interred later that month.  The Appellant does not allege and the record contains no evidence that the Veteran was service connected for any disabilities at the time of his death or was in receipt of pension benefits.  The record also indicates that VA first received a claim for burial benefits from the Appellant in December 2013.  As the claim was received more than two years after the Veteran's cremation and the evidence shows that he was not buried in a national cemetery, the Appellant's claim was untimely.  The record also contains no indication that the limited exception set forth at 38 C.F.R. § 3.1703(a)(2) are applicable in this claim.  Given that no exception to the timeliness requirement has been shown, the Board finds that the Appellant's claim for burial benefits must be denied as a matter of law.



ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


